 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL HEATH,                                        Case No. 2:19-cv-1733-TLN-CKD (HC)
12
                                            Petitioner, ORDER
13
                     v.
14

15   HUNTER ANGLEA,
16                                       Respondent.
17

18           Respondent has filed a motion asking that Exhibit 2, attached to respondent’s answer, be

19   filed under seal. Petitioner has not opposed the motion. GOOD CAUSE APPEARING, it is

20   hereby ordered that Exhibit 2 attached to respondent’s answer (ECF No. 14), be filed under seal.

21   Dated: January 2, 2020
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26   heat1733.sel


27

28
                                                       1
                                            [Proposed] Order – Heath v. Anglea – (2:19-cv-1733-TLN-CKD (HC))
